2022 IL App (4th) 210507
                                                                                       FILED
                                          NO. 4-21-0507                            September 9, 2022
                                                                                      Carla Bender
                                                                                  4th District Appellate
                                  IN THE APPELLATE COURT                                Court, IL

                                           OF ILLINOIS

                                       FOURTH DISTRICT

THE PEOPLE OF THE STATE OF ILLINOIS,                          )      Appeal from the
           Plaintiff-Appellee,                                )      Circuit Court of
           v.                                                 )      Vermilion County
KYLIE TAYLOR,                                                 )      No. 20CF269
           Defendant-Appellant.                               )
                                                              )      Honorable
                                                              )      Mark S. Goodwin,
                                                              )      Judge Presiding.


               JUSTICE ZENOFF delivered the judgment of the court, with opinion.
               Justice Cavanagh concurred in the judgment and opinion.
               Justice Steigmann dissented, with opinion.

                                             OPINION

¶1             Following a jury trial, defendant, Kylie Taylor, was found guilty of two counts of

aggravated battery (720 ILCS 5/12-3.05(d)(4)(i) (West 2020)). The trial court sentenced

defendant to 24 months’ probation. Defendant appeals, arguing that the State presented

insufficient evidence to convict her of either count of aggravated battery. Defendant also argues

that the trial court conducted an inadequate inquiry of potential jurors pursuant to Illinois

Supreme Court Rule 431(b) (eff. July 1, 2012). We affirm in part and reverse in part.

¶2                                      I. BACKGROUND

¶3             In April 2020, defendant was charged with two counts of aggravated battery

against a peace officer (720 ILCS 5/12-3.05(d)(4)(i) (West 2020)) (counts I and II), one count of

resisting or obstructing a peace officer (720 ILCS 5/31-1(a) (West 2020)) (count III), and two
counts of domestic battery (720 ILCS 5/12-3.2(a)(1), (2) (West 2020)) (counts IV and V). The

charges arose out of events occurring on April 26, 2020, in which defendant ran from police

officers who were responding to a domestic dispute and deliberately coughed at them to infect

them with COVID-19 while they arrested her. Ultimately, the State proceeded only on counts I

and II, which alleged aggravated battery against Officers Tyler Starkey and Jacob Troglia,

respectively.

¶4              Defendant’s jury trial commenced on July 7, 2021. During jury selection, the

court asked the prospective jurors (1) “can you accept that the defendant’s presumed innocent of

the charge[s],” (2) “can you accept the proposition that before a defendant can be convicted, the

State must prove the defendant’s guilt beyond a reasonable doubt,” (3) “can you accept the

proposition that the defendant is not required to offer any evidence on her own behalf,” and

(4) “should the defendant choose not to testify ***, can you accept the proposition that that

cannot be held against her?” Every prospective juror answered “Yes” to each question.

¶5              Following jury selection, Starkey testified to the following. Starkey was a patrol

officer for the Danville Police Department. On April 26, 2020, he was on duty and wearing a

police uniform. That day, he, Troglia, and Officer Ryan Elmore received a domestic disturbance

call at an apartment at 2320 North Vermilion Street in Danville. Once the officers arrived, they

encountered defendant; defendant’s girlfriend, Alyssa Rahm; and defendant’s mother, Danielle

Taylor (Taylor). The apartment was “full of yelling,” so Starkey spoke with Rahm in the hallway

outside the apartment. According to Starkey, Rahm told him that Taylor threatened to kill or

shoot her. As a result, the officers arrested Taylor. While the officers did so, defendant was angry

and hostile. Starkey testified that defendant was “cussing” and “asking, ‘Do you have a warrant?’

and all of that kind of jazz.” Defendant then told Rahm, “I’m going to kill you.” Starkey testified




                                                 2
that one of the officers asked defendant “if she really said that,” and defendant responded that

she was “ ‘just joking.’ ”

¶6             Starkey explained that he and Troglia approached defendant to arrest her. As they

did so, defendant ran to a bedroom in the back of the apartment, and Starkey and Troglia

followed. Defendant shut the bedroom door, but Starkey pushed it open. Starkey and Troglia

grabbed defendant and handcuffed her. Starkey explained that, at that point, he was standing on

one side of defendant while Troglia stood on the other side. Rahm entered the bedroom and tried

to calm defendant down, but defendant spit in her face.

¶7             Starkey testified that defendant then turned her head “to her left and to her right”

and started coughing at him and Troglia, respectively. Starkey testified that he “felt a moisture

on [his] arm” when defendant did so. The prosecutor asked Starkey if the moisture he felt was

“spittle, so to speak,” and Starkey responded, “Yes, in a sense.” Starkey explained that defendant

had not coughed prior to that point. According to Starkey, defendant could have avoided

coughing on them, and it “wasn’t like a cough that you were trying to clear a throat” but was

“more of like trying to cough on somebody.” Starkey testified that defendant then stated that she

was under quarantine for COVID-19 and said, “I hope you f*** get it too.” Starkey noted that he

was frightened after defendant coughed at him because he feared he would contract COVID-19.

He explained that this “was around the time COVID first was happening,” and “[n]obody knew

anything about it.” Starkey testified that, after defendant coughed on him and Troglia, they

walked defendant to a squad car, placed her in the back seat, and drove to the police station.

During the ride, defendant was screaming and spit on the back of the clear cage in the squad car.

¶8             Starkey acknowledged that he did not mention in his report either that he felt

“mist” on his arm or that defendant was screaming and spitting in the back seat of the squad car.




                                                 3
Starkey explained that at the time of the incident, it was only his third month at the police

department. He stated that he did not mention “mist or the spittle” in his report because he was

trying to provide a synopsis of what transpired, and he “didn’t think that specific detail was

supposed to be in the report.” He noted that Troglia’s report did mention that defendant had spit

in the squad car.

¶9              The State then called Troglia, who testified to the following. Troglia was a patrol

officer with the Danville Police Department and was one of the officers who responded to 2320

North Vermilion Street on April 26, 2020. Troglia was on duty and in uniform. Troglia explained

that when he, Starkey, and Elmore arrived, there was “a lot of arguing *** over property,” and

they determined that probable cause existed to arrest “the mother.” While Elmore arrested the

mother, Troglia was waiting for Rahm to get her property and leave when defendant stated, “If

she stays here tonight, I’m going to kill her.” Troglia testified that, after one of the officers asked

defendant if she, in fact, made that threat, defendant responded that she “ ‘was kidding.’ ”

Troglia then told her that “she was going to be arrested for disorderly conduct.” Defendant ran to

a bedroom. As Troglia and Starkey followed her, defendant “slammed” the door. Troglia and

Starkey entered the bedroom and attempted to handcuff defendant, but defendant resisted.

Troglia explained that he and Starkey were on opposite sides of defendant as they tried to

restrain her.

¶ 10            According to Troglia, after placing defendant in handcuffs, defendant stated that

she was under quarantine for COVID-19 and started coughing in both Starkey’s and Troglia’s

directions. Defendant then stated, “I hope you f*** get it too.” Troglia testified that defendant’s

cough was a deep and voluntary one, and he “could feel the heat of her breath on [his] face.”

Troglia explained that defendant had not coughed or showed any difficulty breathing prior to that




                                                   4
point. Thereafter, Troglia and Starkey escorted defendant to their squad car and transported her

to jail. Troglia explained that, when they arrived, he got defendant out of the squad car and saw

“spit all over” the cage, floorboard, and seat. Defendant then stated, “I hope all of you officers

get COVID after cleaning up the spit.” Troglia testified that he was “very concerned because we

knew nothing about COVID at that time other than it was contagious and people were going to

the hospitals for it.” Troglia acknowledged that he did not include anything in his report about

feeling warm breath from defendant when she coughed toward him. However, he included in his

report that defendant coughed on him and Starkey.

¶ 11           Defendant presented no evidence, and following closing arguments, the jury

found defendant guilty of both counts of aggravated battery. The trial court sentenced defendant

to 24 months’ probation on both counts, running concurrently. This appeal followed.

¶ 12                                      II. ANALYSIS

¶ 13                              A. Sufficiency of the Evidence

¶ 14           Defendant first argues that her aggravated battery convictions must be reversed

because the State presented insufficient evidence to convict her of those offenses. Defendant

does not dispute that she was aware that Starkey and Troglia were police officers performing

their official duties when the offenses occurred or that her actions were insulting or provoking.

Instead, defendant asserts that the State failed to prove that she knowingly made physical contact

with either Starkey or Troglia.

¶ 15           When a defendant challenges the sufficiency of the evidence, we consider

whether, viewing the evidence in the light most favorable to the State, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt. People v.

Murray, 2019 IL 123289, ¶ 19 (opinion of Neville, J., joined by Burke, J.). It is the responsibility




                                                  5
of the trier of fact to fairly resolve conflicts in the testimony, weigh the evidence, and draw

reasonable inferences from basic facts to ultimate facts. Murray, 2019 IL 123289, ¶ 19.

Accordingly, we will not substitute our judgment for that of the trier of fact on issues involving

the weight of the evidence or the credibility of the witnesses. Murray, 2019 IL 123289, ¶ 19.

Even so, the determinations of the trier of fact are not conclusive, and a criminal conviction will

be reversed where the evidence is so unreasonable, improbable, or unsatisfactory as to justify a

reasonable doubt of the defendant’s guilt. Murray, 2019 IL 123289, ¶ 19.

¶ 16           Section 12-3.05(d)(4)(i) of the Criminal Code of 2012 provides, in part:

               “A person commits aggravated battery when, in committing a battery, other than

               by discharge of a firearm, he or she knows the individual battered to be *** [a]

               peace officer *** performing his or her official duties.” 720 ILCS 5/12-

               3.05(d)(4)(i) (West 2020).

Section 12-3(a)(2) provides, inter alia, that to establish that a defendant committed battery, the

State must show that “he or she knowingly without legal justification by any means *** [made]

physical contact of an insulting or provoking nature with an individual.” 720 ILCS 5/12-3(a)(2)

(West 2020).

¶ 17           Defendant contends that the evidence was insufficient to convict her of

aggravated battery because the State failed to prove that she committed battery. Specifically,

defendant argues that (1) her coughing toward Starkey and Troglia did not constitute physical

contact with either officer and (2) the evidence did not demonstrate that her conduct was

knowing. The State responds that Starkey’s testimony that he felt spittle and Troglia’s testimony

that he felt defendant’s breath satisfied the physical contact elements. The State further responds




                                                  6
that defendant’s intent was established by her actions and her comment that she hoped the

officers contracted COVID-19.

¶ 18           Knowingly or intentionally spitting on a police officer is physical contact of an

insulting or provoking nature. People v. Peck, 260 Ill. App. 3d 812, 814-15 (1994). Indeed,

spitting has been recognized as an act sufficient to support a battery conviction since the

development of early common law. Peck, 260 Ill. App. 3d at 814.

¶ 19           Peck is instructive. In Peck, officers responded to a disturbance at the defendant’s

residence. Peck, 260 Ill. App. 3d at 813. While the officers spoke with the defendant, the

defendant was belligerent and spit on one officer’s face. Peck, 260 Ill. App. 3d at 813. The

officers arrested the defendant, and he was charged with, inter alia, aggravated battery. Peck,

260 Ill. App. 3d at 812-13. The jury found the defendant guilty, and the defendant appealed,

arguing that mere spitting was not “physical contact” that could sustain an aggravated battery

conviction. Peck, 260 Ill. App. 3d at 813-14. We rejected that argument. Peck, 260 Ill. App. 3d at

813. We explained that, per section 12-3(a), one commits a battery if he or she makes physical

contact with the victim “ ‘by any means,’ ” and we noted that spitting had long been recognized

as an act that could constitute battery. Peck, 260 Ill. App. 3d at 814 (quoting 720 ILCS 5/12-3(a)

(West 1992)). Thus, we held that spitting in the face of the officer “easily” constituted physical

contact of an insulting or provoking nature to meet the definition of battery under section 12-

3(a)(2) (720 ILCS 5/12-3(a)(2) (West 1992)). Peck, 260 Ill. App. 3d at 815.

¶ 20           As in Peck, we hold that the State presented sufficient evidence that defendant

made physical contact with Starkey. Starkey testified that, while he attempted to restrain

defendant, defendant turned her head toward him and started coughing at him. He further

testified that, when defendant did so, he “felt a moisture on [his] arm” and acknowledged that the




                                                 7
moisture was “spittle.” Like Peck, defendant’s coughing on Starkey such that spittle contacted

his arm constituted physical contact and supported a conviction for battery.

¶ 21           Defendant responds that Peck is distinguishable because she did not engage in the

literal act of spitting at the officers like the defendant in Peck but merely coughed at them. This

distinction is baseless. As we recognized in Peck, “[t]he language of the battery statute clearly

provides that a battery can be committed if the accused has contact with the victim ‘by any

means.’ ” Peck, 260 Ill. App. 3d at 814 (quoting 720 ILCS 5/12-3(a) (West 1992)). Here, the

evidence showed that Starkey felt spittle when defendant coughed at him, and such contact was

sufficient to constitute “physical contact” under section 12-3(a)(2). Defendant also contends that

Starkey’s testimony was “equivocal at best” because he testified that the moisture on his arm was

spittle “in a sense,” and he did not mention this fact in his report. However, it is the province of

the trier of fact to weigh the evidence and judge the credibility of the witnesses, and we will not

substitute our judgment for the jury’s on those determinations. Murray, 2019 IL 123289, ¶ 19

(opinion of Neville, J., joined by Burke, J.).

¶ 22           We also hold that the State presented sufficient evidence that defendant’s conduct

as to Starkey was knowing. A person acts knowingly when he or she is consciously aware that

his or her conduct is practically certain to cause the result. People v. Dorsey, 2016 IL App (4th)

140734, ¶ 34. Intent is rarely proved by direct evidence because it is a mental state, and thus, it

may be proven by circumstantial evidence. Dorsey, 2016 IL App (4th) 140734, ¶ 34.

Accordingly, intent may be inferred from surrounding circumstances and the character of the

defendant’s acts. Dorsey, 2016 IL App (4th) 140734, ¶ 34.

¶ 23           Defendant relies on People v. Lee, 2017 IL App (1st) 151652, to argue that the

evidence does not show that she had the requisite intent to make physical contact with Starkey.




                                                  8
In Lee, the defendant was charged with aggravated battery of a nurse. Lee, 2017 IL App (1st)

151652, ¶ 2. The trial evidence showed that the defendant, a diagnosed schizophrenic, was in the

hospital after attempting to overdose on prescription medication upon learning that his partner

and son were in a car accident and that his son had not survived. Lee, 2017 IL App (1st) 151652,

¶¶ 3, 10. The defendant was yelling abusively. Lee, 2017 IL App (1st) 151652, ¶ 3. A nurse

noticed that the defendant was wearing a necklace with a metal cross and, pursuant to hospital

protocol, told the defendant that she needed to take it from him. Lee, 2017 IL App (1st) 151652,

¶ 4. The defendant refused, claiming that it was a gift from his partner, but the nurse approached

the defendant and leaned over him to remove the necklace. Lee, 2017 IL App (1st) 151652, ¶¶ 4,

11. The defendant clutched the cross in his hand and pulled away, and as he did so, he hit the

nurse in the forehead with the cross. Lee, 2017 IL App (1st) 151652, ¶ 4. The trial court found

the defendant guilty of aggravated battery. Lee, 2017 IL App (1st) 151652, ¶ 14.

¶ 24           The defendant appealed, arguing that the State failed to prove that he intended to

cause bodily harm to the nurse or to make physical contact of an insulting or provoking nature

with her. Lee, 2017 IL App (1st) 151652, ¶ 19. The appellate court agreed, reasoning that the

circumstantial evidence did not support the inference that the defendant intended to strike the

nurse. Lee, 2017 IL App (1st) 151652, ¶ 21. The court explained that the evidence showed that

the defendant was in distress after he learned that his son had passed away, and although he

refused the nurse’s request to remove the cross, she attempted to remove it anyway, causing the

defendant to strike her inadvertently. Lee, 2017 IL App (1st) 151652, ¶ 21. The court noted that

the nurse was “the one who initiated the struggle with defendant,” whom she knew was a

diagnosed schizophrenic, “by forcibly removing his necklace over his clear objection” even

though the “defendant had a common-law right to refuse medical treatment.” Lee, 2017 IL App




                                                 9
(1st) 151652, ¶ 22. Accordingly, the court reversed the defendant’s conviction of aggravated

battery. Lee, 2017 IL App (1st) 151652, ¶ 23.

¶ 25           Lee is distinguishable. Unlike Lee, defendant was not a patient exercising a

common-law right to refuse medical treatment. Moreover, Starkey did not cause defendant to

cough involuntarily. Instead, the evidence supported a conclusion that defendant deliberately

turned her head toward Starkey and coughed at him, then stated that she hoped he contracted

COVID-19. Accordingly, defendant’s reliance on Lee is unavailing.

¶ 26           Instead, we conclude that defendant’s knowledge may be inferred from the

context and the act itself of coughing on Starkey. Starkey testified that before defendant was

arrested, she was angry and hostile in that she was “cussing” and asking if the officers had a

warrant. Starkey and Troglia both explained that, once the officers decided to arrest defendant,

she ran to a bedroom. Starkey noted that after entering the bedroom, and while handcuffing

defendant, defendant spit in Rahm’s face. Starkey and Troglia noted that defendant then turned

toward both of them and coughed. Starkey explained that he and Troglia stood on opposite sides

of defendant, so she could have avoided coughing on them. Starkey testified that he felt spittle on

his arm when defendant coughed at him, and Troglia noted that he felt the heat of her breath on

his face when she coughed at him. Starkey and Troglia explained that defendant had not coughed

prior to that point. Additionally, Starkey testified that defendant’s cough was not indicative of

simply trying to clear her throat but rather “trying to cough on somebody.” Similarly, Troglia

testified that defendant’s cough was a deep, voluntary one. Both officers noted that defendant

then stated that she was under quarantine for COVID-19 and said, “I hope you f*** get it too.”

Viewing this evidence in the light most favorable to the State, a rational trier of fact could

reasonably infer that defendant acted knowingly when she coughed at Starkey.




                                                 10
¶ 27           Defendant responds that any spittle that landed on Starkey should be considered

only reckless contact because she was not “necessarily aware” that her coughing would lead to

physical contact. However, the jury was in the best position to assess the evidence, determine its

weight, and resolve any inconsistencies or conflicts therein. Murray, 2019 IL 123289, ¶ 19

(opinion of Neville, J., joined by Burke, J.). The jury, having considered this evidence, clearly

determined that defendant’s contact with Starkey was at least knowing conduct, and we defer to

that determination.

¶ 28           Accordingly, we hold that, viewing the evidence in the light most favorable to the

prosecution, the jury could have found the essential elements of the offense of aggravated battery

against Starkey beyond a reasonable doubt.

¶ 29           However, we hold that the evidence was insufficient to sustain defendant’s

conviction of aggravated battery against Troglia because the State failed to present sufficient

evidence that defendant made physical contact with him. Troglia testified only that, when

defendant coughed at him, he “could feel the heat of her breath on my face.” Unlike Starkey,

Troglia did not testify that he felt spittle, and the State has provided no authority suggesting that

breath is physical contact under section 12-3(a)(2). The State asserts that the jury could make “a

reasonable inference *** that the defendant’s hot breath contained moisture *** in the form of

droplets.” However, a reasonable inference under the law requires a chain of factual evidentiary

antecedents, and absent such a chain, the alleged inference is not a reasonable one but is, instead,

mere speculation. People v. Sanchez, 2013 IL App (2d) 120445, ¶ 32. Here, the jury heard no

evidence that an individual’s breath contains moisture or droplets. As such, there was no

evidentiary basis for the jury to conclude that defendant made contact with Troglia through

moisture in her cough. See People v. Carter, 2021 IL 125954, ¶ 42 (“A reviewing court’s




                                                 11
obligation to view the evidence in the light most favorable to the prosecution does not mean that

the reviewing court construes the record to contain evidence that the State failed to produce.”).

Absent evidence to establish that defendant made physical contact with Troglia by coughing at

him, the evidence was insufficient to convict defendant of aggravated battery against Troglia.

¶ 30                             B. Inadequate Rule 431(b) Inquiry

¶ 31           Next, defendant argues that the trial court’s inquiry of potential jurors failed to

comply with Rule 431(b). Specifically, defendant asserts that the trial court did not ask whether

the jurors understood the principles set forth in Rule 431(b). Defendant acknowledges that she

did not preserve this issue for appeal, but she argues that she is warranted relief under the first

prong of the plain-error doctrine because the evidence at trial was closely balanced. The State

responds that the evidence was not closely balanced.

¶ 32           Defendant forfeited this issue because she did not contemporaneously object to

the trial court’s failure to comply with Rule 431(b) or include the issue in a posttrial motion.

People v. Belknap, 2014 IL 117094, ¶ 47. However, a defendant may nevertheless obtain relief

pursuant to the plain-error doctrine in either of two circumstances. The defendant may show that

a clear or obvious error occurred and that the evidence is so closely balanced that the error alone

threatened to tip the scales of justice against the defendant, regardless of the seriousness of the

error. Belknap, 2014 IL 117094, ¶ 48. Alternatively, the defendant may show that a clear or

obvious error occurred and that the error is so serious that it affected the fairness of the

defendant’s trial and challenged the integrity of the judicial process, regardless of the closeness

of the evidence. Belknap, 2014 IL 117094, ¶ 48. While a “clear” Rule 431(b) violation is

cognizable under the first prong of the plain-error doctrine, it is not cognizable under the second

prong absent evidence that the violation produced a biased jury. People v. Sebby, 2017 IL




                                                  12
119445, ¶¶ 52, 72. Here, defendant invokes the first prong, arguing that the evidence was closely

balanced. The first step is to consider whether error occurred. People v. Wilmington, 2013 IL

112938, ¶ 31.

¶ 33            Rule 431(b) provides, inter alia, that the “court shall ask each potential juror,

individually or in a group, whether that juror understands and accepts” that (1) the defendant is

presumed innocent of the charges against her, (2) the State must prove the defendant guilty

beyond a reasonable doubt, (3) the defendant is not required to offer evidence on her own behalf,

and (4) if the defendant chooses not to testify, it cannot be held against her. Ill. S. Ct. R. 431(b)

(eff. July 1, 2012). Thus, under Rule 431(b), the trial court must “ask potential jurors whether

they understand and accept the enumerated principles, mandating ‘a specific question and

response process.’ ” (Emphases in original.) Wilmington, 2013 IL 112938, ¶ 32 (quoting People

v. Thompson, 238 Ill. 2d 598, 607 (2010)).

¶ 34            Here, the trial court committed a clear or obvious error in that it failed to comply

with Rule 431(b). The record establishes that the trial court asked only whether the jurors

accepted each principle and not whether the jurors understood them. The trial court’s failure to

ask jurors if they understand the Rule 431(b) principles is “error in and of itself.” Wilmington,

2013 IL 112938, ¶ 32.

¶ 35            Thus, we must consider whether the evidence was closely balanced such that

defendant’s remaining conviction of aggravated battery against Starkey must be reversed and

remanded for a new trial. In determining whether the evidence is closely balanced, a reviewing

court must make a commonsense assessment of the evidence within the context of the

circumstances of the individual case. Sebby, 2017 IL 119445, ¶ 53. This requires assessment of

the evidence on the elements of the charged offense, along with any evidence regarding the




                                                  13
witnesses’ credibility. Sebby, 2017 IL 119445, ¶ 53. Whether the evidence was closely balanced

depends upon the quantum of evidence the State presented against the defendant. People v.

Moore, 2020 IL App (1st) 182535, ¶ 22.

¶ 36            We conclude that the evidence of defendant’s aggravated battery against Starkey

was not closely balanced. The unrebutted evidence established that Starkey and Troglia were on-

duty and wearing their uniforms when they arrived at the apartment. Upon their arrival,

defendant was angry and hostile. Defendant was “cussing” at the officers. After Troglia told

defendant that he was placing defendant under arrest, defendant ran. After the officers restrained

defendant, defendant spit in Rahm’s face. Starkey and Troglia testified that defendant then

turned toward them and coughed at both of them despite having the ability to avoid doing so.

Starkey testified that he felt “moisture” on his arm and agreed that it was “spittle.” Defendant

then informed the officers that she was under quarantine for COVID-19 and told the officers “I

hope you f*** get it too.”

¶ 37            We note that defendant asks us to “reconsider” our decision in People v. Ely, 2018

IL App (4th) 150906, ¶ 17, in which we held that first prong plain-error review requires not only

closely balanced evidence, but also proof of prejudice that results from the clear or obvious error.

Defendant argues that Ely conflicts with Sebby, 2017 IL 119445, ¶ 69, in which our supreme

court noted that the “only question in a first-prong case, once clear error has been established, is

whether the evidence is closely balanced.” However, because we conclude that the evidence was

not closely balanced, we need not address defendant’s request to reconsider Ely.

¶ 38            Accordingly, because the evidence pertaining to defendant’s conviction for

aggravated battery against Starkey was not closely balanced, we hold that defendant is not

entitled to relief under the first prong of the plain-error doctrine.




                                                   14
¶ 39                                    III. CONCLUSION

¶ 40            For the reasons stated, we affirm defendant’s conviction, in count I, of aggravated

battery against Starkey and reverse defendant’s conviction, in count II, of aggravated battery

against Troglia.

¶ 41            Affirmed in part and reversed in part.

¶ 42            JUSTICE STEIGMANN, dissenting:

¶ 43            I completely understand the conclusion of my distinguished colleagues in the

majority that the State failed to prove defendant committed an aggravated battery against Officer

Troglia because the State failed to present sufficient evidence that defendant made physical

contact with him. After all, the only “contact” by defendant about which Troglia testified was

that she coughed and breathed on him, and I am aware that there is no case which has held that

coughing or breathing upon another constitutes physical contact within the meaning of section

12-3(a)(2) of the Criminal Code of 2012 defining the offense of battery (720 ILCS 5/12-3(a)(2)

(West 2020)).

¶ 44            However, context matters. In my opinion, the context of what defendant did, how

she did it, and her stated reasons for doing it all compel the conclusion that the evidence was

sufficient to sustain defendant’s conviction of aggravated battery against Troglia. Accordingly, I

respectfully dissent.

¶ 45                       I. THE CHARGE AGAINST DEFENDANT

¶ 46            The trial court instructed the jury that to prove the charge of aggravated battery to

a peace officer, the State needed to prove beyond a reasonable doubt the following propositions:

(1) defendant “knowingly *** by any means *** [made] physical contact of an insulting or

provoking nature with” the officers (id.); (2) at the time defendant did so, she knew them to be




                                                 15
peace officers; and (3) she knew the officers were performing their official duties. See 720 ILCS

5/12-3.05(d)(4)(i) (West 2020).

¶ 47           On appeal, defendant does not contest the second or third of these propositions.

Further, she does not contest that her actions were of an insulting or provoking nature to the

officers. Instead, defendant’s sole contention regarding the charge of aggravated battery to

Troglia is whether, under the facts of this case, the jury could find that she made “physical

contact” with that officer. Specifically, defendant contends—and the majority agrees—that “the

evidence was insufficient to sustain defendant’s conviction of aggravated battery against Troglia

because the State failed to present sufficient evidence that defendant made physical contact with

him.” Supra, ¶ 29. I respectfully disagree.

¶ 48                      II. THE ISSUE OF “PHYSICAL CONTACT”

¶ 49           On the issue of physical contact, the majority appropriately cites Peck, a decision

this court wrote almost 30 years ago, in which we rejected the defendant’s argument that “mere”

spitting on another cannot amount to insulting or provoking contact. People v. Peck, 260 Ill.

App. 3d 812, 814 (1994). In so concluding, we wrote the following: “[t]he language of the

battery statute clearly provides that a battery can be committed if the accused has contact with

the victim ‘by any means.’ (720 ILCS 5/12-3(a) (West 1992).)” (Emphasis added.) Id. This court

also wrote the following in Peck: “[r]egarding the insulting or provoking nature of spitting on

another, we note that ‘a particular physical contact may be deemed insulting or provoking based

upon the factual context in which it occurs.’ ” Id. (quoting People v. d’Avis, 250 Ill. App. 3d 649,

651 (1993)).

¶ 50           Ultimately, we concluded as follows:




                                                16
               “Although we can envision contexts in which a defendant’s spitting might not

               constitute insulting or provoking behavior, defendant’s spitting in the face of a

               police officer in this case clearly amounts to insulting or provoking contact.

               [Citation.] We hold that defendant’s conduct easily reached ‘physical contact of

               an insulting or provoking nature’ within the meaning of section 12–3(a)(2) of the

               Code (720 ILCS 5/12-3(a)(2) (West 1992)).” Id. at 814-15.

¶ 51           Defendant’s breathing and coughing upon Troglia in this case may not be enough

to permit us to easily conclude that it constituted “physical contact,” as did the spitting in Peck,

but I conclude that defendant’s conduct met that description when properly considered in

context.

¶ 52           In so concluding, I emphasize the phrase “by any means” in the instructions the

jury received in this case. The jury on this evidence concluded that the State had proved beyond

a reasonable doubt that defendant’s breathing and coughing on Troglia constituted physical

contact of an insulting and provoking nature by any means.

¶ 53           The majority’s rejection of the jury’s verdict does not appear to be based on its

conclusion that the evidence was conflicting or inadequate about whether defendant coughed and

breathed upon Troglia; instead, the majority’s rejection of the jury’s verdict appears to be based

on its conclusion that defendant’s coughing and breathing upon Troglia cannot, as a matter of

law, be sufficient to establish physical contact by any means.

¶ 54           In People v. DeRosario, 397 Ill. App. 3d 332, 333-35 (2009), the Second District

Appellate Court addressed the defendant’s claim on appeal that he was improperly convicted of

battery because the evidence did not prove beyond a reasonable doubt that he knowingly touched

the victim in an insulting or provoking manner. The Second District noted that “[g]enerally,




                                                 17
where a defendant challenges on appeal the sufficiency of the evidence, we ask only whether,

after viewing all the evidence in a light most favorable to the prosecution, a rational trier of fact

could have found all the elements of the offense beyond a reasonable doubt.” Id. at 333. The

Second District ultimately rejected the defendant’s challenge to his conviction and cited what

this court wrote in Peck—namely, “a particular physical contact may be deemed insulting or

provoking based upon the factual context in which it occurs.” (Internal quotation marks omitted.)

Id.

¶ 55           Interestingly, the Second District in DeRosario added the following observation:

                       “There are surprisingly few cases interpreting the insulting-or-provoking-

               contact provision. We acknowledge that the majority of cases have involved more

               violent contact than that at issue here. [Citations.] However, the statute’s plain

               language defines the offense in terms of contact that insults or provokes the

               victim, not contact that injures the victim. [Citation.]

                       Cases support the State’s position that contact that does not injure the

               victim can be insulting or provoking depending on the context.” Id. at 334.

¶ 56           In another battery case before the Second District Appellate Court, People v.

Ward, 2021 IL App (2d) 190243 (Zenoff, J., concurring in part and dissenting in part), our

distinguished colleague, Justice Zenoff, wrote a dissent that, in part, discussed the term “context”

as follows: “ ‘Context’ means the ‘interrelated conditions in which something exists or occurs.’

Merriam-Webster Third New World Dictionary 492 (1993). *** ‘[I]nterrelated conditions’ may

include both subjective and objective factors.” Id. ¶ 96. I agree with Justice Zenoff’s discussion

of the term “context,” and I think that discussion helps explain why defendant’s breathing and

coughing in the face of Troglia constitutes aggravated battery in this case.




                                                  18
¶ 57                 III. THE SPECIFICS OF DEFENDANT’S CONDUCT

¶ 58           Starkey testified that as he was attempting to arrest defendant, she turned her head

toward him and Troglia and started coughing. He added that “it wasn’t like a cough that you

were trying to clear a throat. It was more of like a trying to cough on somebody.” He stated that

“she turned her head and coughed onto us. Like I felt a moisture on my arm.” He also testified

that based on his positioning, nothing would have stopped defendant from facing straight

forward while coughing or avoiding his direction or Troglia’s direction. Starkey said it would be

fair to call the moisture on his arm from the cough “spittle.”

¶ 59           Starkey also testified that after defendant coughed on him, she said she had been

placed on a 14-day quarantine for the COVID-19 virus from her work and added, “I hope you

fuckers get it, too.” Starkey noted that this arrest occurred “around the time COVID first was

happening,” and “[n]obody knew anything about it.” As a result, he felt frightened.

¶ 60           Troglia testified similarly, explaining that as they finally got defendant in

handcuffs, she immediately said that she was under quarantine for COVID-19 and she “started

coughing in both of our directions.” Prior to her making that statement and coughing in the

direction of the officers, she had not previously coughed.

¶ 61           Troglia was then asked to describe the manner in which defendant turned and

coughed on him and Starkey, and Troglia testified as follows: “It was a deep cough. I could feel

the heat of her breath on my face.” He added that it appeared to him that it was a “voluntary,

intentional projected cough, not an involuntary cough.” Troglia also testified that after defendant

made the comment about her being under quarantine for COVID-19, defendant said, “I hope you

fuckers get it, too.” Troglia testified that he was very concerned about what defendant said




                                                 19
“because we knew nothing about COVID at that time other than it was contagious and people

were going to the hospitals for it.”

¶ 62                       IV. PHYSICAL CONTACT IN THIS CASE

¶ 63           The majority concludes that defendant’s coughing on Troglia and breathing into

his face so closely that he “could feel the heat of her breath” on his face was not sufficient

evidence to prove that defendant made physical contact with him. This conclusion appears to be

based on the fact that Troglia did not testify about moisture or spittle. However, to the extent that

the presence of moisture in one’s breath is necessary for the breathing or coughing on a third

party to constitute physical contact, I believe Troglia’s testimony was adequate.

¶ 64           The majority writes that “the jury heard no evidence that an individual’s breath

contains moisture or droplets.” Supra ¶ 29 I disagree that the jury needed to hear such evidence.

¶ 65           The jury in this case was given Illinois Pattern Jury Instructions, Criminal, No.

1.01 (approved July 18, 2014)—as are all juries in criminal cases—which, in pertinent part,

states the following: “You should consider all the evidence in light of your own observations and

experience in life.” This “common experience” instruction was enough for the jury to conclude

that one’s breath contains moisture. And if defendant was coughing and breathing upon Troglia

from such a close distance that he “could feel the heat of her breath” on his face, then the

moisture her breath contained would not be dissipated before reaching Troglia’s face unlike, for

instance, if she was breathing at him from a distance of two or three feet.

¶ 66           During oral argument in this case, I noticed that defendant’s counsel was wearing

glasses. I suggested to him that in our common experience, people who wear glasses sometimes

have occasion to take them off, breathe on them to get moisture on the glasses, and then wipe




                                                 20
them clean with a cloth or a tissue. I asked him if he had ever done so, and with commendable

candor, he answered yes.

¶ 67           This anecdote simply reveals that it is common knowledge that one’s breath

contains moisture. Another example would be the popular portrayal in movies or TV of holding a

mirror under the nose of an unconscious person to see if he is alive and breathing. If he is, the

mirror will fog up because of moisture in his breath. Accordingly, to the extent the majority

believes “the jury heard no evidence that an individual’s breath contains moisture or droplets,”

(supra ¶ 29), the majority is mistaken. The jury heard Troglia’s testimony that he felt the heat of

defendant’s breath. The jury could conclude from this testimony and their common experience

that Troglia felt the moisture in defendant’s breath, much like the warm fog of breath on glasses

or a mirror.

¶ 68           Perhaps the majority would have concluded that the evidence was adequate to

support defendant’s conviction of aggravated battery of Troglia if the State had presented some

expert testimony that—yes, indeed—(1) breath contains moisture and (2) if one breathes close

enough to a third party so that the third party could feel the heat of that breath on his face,

moisture would have been transmitted thereby. However, I cannot believe that expert testimony

along these lines should ever be required. Indeed, I think a jury hearing an expert so testify

would think the parties and the court demented for thinking the jury needed the aid of an expert

to understand that fact.

¶ 69           In conclusion, regarding defendant’s conduct concerning Troglia, the evidence is

overwhelming that she intended to make physical contact with him of an insulting or provoking

nature by coughing at him and breathing closely into his face, while knowing that she was on a




                                                  21
COVID-19 quarantine. And she succeeded. This record contains no reason why this court should

not hold her accountable for what she did.




                                             22
                     People v. Taylor, 2022 IL App (4th) 210507


Decision Under Review:    Appeal from the Circuit Court of Vermilion County, No. 20-CF-
                          269; the Hon. Mark S. Goodwin, Judge, presiding.


Attorneys                 James E. Chadd, Catherine K. Hart, and Joshua Scanlon, of State
for                       Appellate Defender’s Office, of Springfield, for appellant.
Appellant:


Attorneys                 Jacqueline M. Lacy, State’s Attorney, of Danville (Patrick
for                       Delfino, David J. Robinson, and James C. Majors, of State’s
Appellee:                 Attorneys Appellate Prosecutor’s Office, of counsel), for the
                          People.




                                         23